NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KABIR SAROWAR MATUBBAR,                         No.    17-73020

                Petitioner,                     Agency No. A206-271-851

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Kabir Sarowar Matubbar, a native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Matubbar’s testimony and asylum application as

to the dates he lived in South Africa, and inconsistencies between Matubbar’s

testimony, declaration, and documentary evidence as to whether he was in

Bangladesh when he was allegedly beaten in December 2013. See Shrestha, 590

F.3d at 1048 (adverse credibility finding reasonable under the totality of the

circumstances). Matubbar’s explanations do not compel a contrary conclusion.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of

credible testimony, in this case, Matubbar’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Matubbar’s CAT claim also fails because it is based on the same testimony

the agency found not credible, and Matubbar does not point to any other evidence

in the record that compels the conclusion that it is more likely than not he would be




                                          2                                      17-73020
tortured by or with the consent or acquiescence of the government of Bangladesh.

Id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                        3                                 17-73020